Case 3:19-cv-00388-TAD-KDM Document 1 Filed 03/28/19 Page 1 of 9 PageID #: 1




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA

STANLEY JACKSON                                  * CIVIL DOCKET NO:

 V.                                              * JUDGE:

FAMILY DOLLAR STORES OF
LOUISIANA,INC.                                   * MAG.JUDGE:

                                NOTICE OF REMOVAL

       Defendant, Family Dollar Stores of Louisiana, Inc.("Family Dollar"), files this notice of

removal on the following grounds:

                                    THE REMOVED CASE

                                               1.

       On March 29, 2018, a Petition for Damages was filed on behalf of plaintiff, Stanley

Jackson, in the 3rd Judicial District Court for the Parish of Union, State of Louisiana, styled

"Stanley Jackson vs. Family Dollar Stores of Louisiana, Inc. and Sedgwick Insurance

Company," bearing Docket Number 48,208.

                                               2.

       On April 17, 2018, Defendant, Family Dollar, was served with the Petition for Damages

through CT Corporation, its agent for service of process.

                                               3.

       On April 17, 2018, Defendant, Sedgwick Claims Management Services, Inc., improperly

named in plaintiff's Petition for Damages as Sedgwick Insurance Company,("Sedgwick"), was

served with the Petition for Damages.




                                               -1-
                                                                                         1698158.1
Case 3:19-cv-00388-TAD-KDM Document 1 Filed 03/28/19 Page 2 of 9 PageID #: 2




                                                 4.

       On June 14, 2018, plaintiff filed a Motion for Voluntary Dismissal Without Prejudice,

requesting dismissal of all claims against Defendant Sedgwick. The Motion was granted on June

15, 2018, thereby dismissing Sedgwick from the case without prejudice. Family Dollar remains a

defendant in the case.

                                                 5.

       Attached hereto as Exhibit A, in globo, is a complete copy of all pleadings currently filed

in the court record for the 3rd Judicial District Court, including a copy of all process served on

defendant.

                                                 6.

       In his state court Petition, plaintiff alleges that, on or about April 17, 2017, he was

shopping at a Family Dollar Store in Farmerville, Louisiana, when he slipped and fell in a puddle

of water on the floor. He claims that water was leaking from an air conditioner vent in the ceiling

of the store.

                                                  7.

        In particular, plaintiff alleges that he suffered injury to the right shoulder, specifically a

rotator cuff tear, and other injuries. He has treated for his injuries with several medical providers.

                                                  8.

        Plaintiff alleges that, as a result, he is entitled to damages for medical expenses, physical

pain and suffering, inconvenience, mental anguish, emotional distress, present medical expenses,

and future medical expenses.




                                                  -2-
                                                                                               1698158.1
Case 3:19-cv-00388-TAD-KDM Document 1 Filed 03/28/19 Page 3 of 9 PageID #: 3




                                                9.

       Plaintiffs Petition does not seek a specific sum in damages, nor does it expressly claim

that plaintiff seeks damages in excess of the jurisdictional amount established in 28 U.S.C. §

1332(a).

                                               10.

       On March 26, 2019, plaintiff tendered a settlement demand that far exceeds the

jurisdictional amount set forth in 28 U.S.C. § 1332(a).

                                               11.

       Plaintiff, Stanley Jackson, is a resident of and is domiciled in Union Parish, Louisiana.

                                               12.

        Defendant, Family Dollar Stores of Louisiana, Inc., is a corporation registered in North

Carolina, with its principal place of business in Chesapeake, Virginia. Thus, Family Dollar

Stores of Louisiana, Inc. is deemed to be a citizen of Virginia and North Carolina.

                                               13.

        Sedgwick Claims Management Services, Inc., improperly named in plaintiff's Petition

for Damages as Sedgwick Insurance Company, is no longer a defendant in this suit, as plaintiff

filed a Motion for Voluntary Dismissal of Sedgwick on June 14, 2018, which was granted by the

trial court on June 15, 2018.

                                                14.

        Because plaintiff is a citizen of Louisiana and Family Dollar is a citizen of Virgnia,

complete diversity exists.




                                                -3-
                                                                                            1698158.1
Case 3:19-cv-00388-TAD-KDM Document 1 Filed 03/28/19 Page 4 of 9 PageID #: 4




                                                 15.

          Defendant shows that this Court has original jurisdiction over this action pursuant to the

provisions of 28 U.S.C. § 1332(a), in that the amount in controversy exceeds the sum of

$75,000.00, exclusive of interest and costs, and this is an action between citizens of different

states.

                                      REMOVAL IS TIMELY

                                                  16.

          Defendant shows that this notice of removal is timely filed with this Court pursuant to the

provisions of 28 U.S.C. § 1446(b), because it is removed within 30 days after Family Dollar first

received notice that the case is removable. Specifically, the March 26, 2019 correspondence

transmitting a settlement offer that exceeds $75,000 was the first paper from which it may be

ascertained that this case is one that became removable.

                                    CONSENT TO REMOVAL

                                                  17.

          There are no other defendants in this matter, thus no consent to removal is necessary.

                                               VENUE

                                                  18.

          The venue of this removal action is proper pursuant to the provisions of 28 U.S.C. §

1441(a), inasmuch as the United States District Court for the Western District of Louisiana

embraces Union Parish and the 3rd Judicial District Court, which is the place where the state

court action is pending.




                                                  -4-
                                                                                              1698158.1
Case 3:19-cv-00388-TAD-KDM Document 1 Filed 03/28/19 Page 5 of 9 PageID #: 5




                                                19.

       Based on the foregoing, Defendant shows that this matter is properly removable to this

Court pursuant to the provisions of 28 U.S.C. § 1441, et seq.

                                                20.

       Written notice of the filing of this removal is being given to the adverse parties, as

required by law.

                                                21.

       A true copy of this notice of removal is being filed with the Clerk of Court for the 3rd

Judicial District Court for the Parish of Union, State of Louisiana, as required by law.

                                                22.

        WHEREFORE,Defendant, Family Dollar Stores of Louisiana, Inc., prays that this action

be removed to this Court, that the Court accept jurisdiction of the action, and that the action be

placed on the docket of the Court for further proceedings, as though it had originally been

instituted in the Court.

                                              RESPECTFULLY SUBMITTED,

                                              BREAZEALE,SACHSE &WILSON,L.L.P.
                                              One American Place, 23rd Floor
                                              Post Office Box 31.97
                                              Baton Rouge, Louisiana 70821-3197
                                              Telephone: 225-387-4000
                                              Fax: 225-381-8029

                                              /s/bruit G. Gremillion
                                              bruit G. Gremillion, Jr., La. Bar Roll No. 33867
                                              Kelsey A. Clark, La. Bar Roll No. 36413
                                              Counselfor Family Dollar Stores ofLouisiana, Inc.




                                                 -5-
                                                                                           1698158.1
Case 3:19-cv-00388-TAD-KDM Document 1 Filed 03/28/19 Page 6 of 9 PageID #: 6




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA

STANLEY JACKSON                                     * CIVIL DOCKET NO:

V.                                                  * JUDGE:

FAMILY DOLLAR STORES OF
LOUISIANA,INC.                                      * MAG.JUDGE:

                                           AFFIDAVIT

STATE OF LOUISIANA

PARISH OF EAST BATON ROUGE

       BEFORE ME,the undersigned authority, personally came and appeared

                                      Druit G. Gremillion

who, after being duly sworn did depose and say:

       That the allegations contained in the Notice of Removal filed herein are true and correct

to the best of her knowledge, information, and belief.



                                                      Druit G. Gremillion


       SWORN TO AND SUBSCRIBED before me, Notary Public, this 28th day of March,

2019, Baton Rouge, Louisiana.



                           ~ ~.~1 ~ ~~~~
                                       NOTARY PUBLIC
                                                                                 LISA G. MINCHEW
                          Notary Name Printed:                                      Notary Public
                                                                               EastBaeoRouge Paeish
                          Notary ID No.:                                          Notary ID ~F 145051
                                                                               wY Commission is for Life
                           My Commission Expires:




                                                                                             1698158.1
Case 3:19-cv-00388-TAD-KDM Document 1 Filed 03/28/19 Page 7 of 9 PageID #: 7




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA

STANLEY JACKSON                                   * CIVIL DOCKET NO:

 V.                                               * JUDGE:

FAMILY DOLLAR STORES OF
LOUISIANA,INC.                                    * MAG.JUDGE:

                                  PROOF OF SERVICE

       Druit G. Gremillion, being duly sworn, does depose and say that he is a member of the

bar of the State of Louisiana, is admitted to practice before the United States District Court,

Western District of Louisiana, is a member of the firm of Breazeale, Sachse &Wilson, L.L.P.,

and is counsel for Defendant, Family Dollar Stores of Louisiana, Inc.

       Affiant further states that, on the 28th day of March, 2019, after the Notice of Removal

had been filed with the above Court, she forwarded a copy of said Notice of Removal and

attachments via electronic mail and by depositing same in the U.S. Mail, postage prepaid and

properly addressed to:

       Stanley Jackson
       Through his attorney ofrecord:
       Brian G. Smith
       SMITH & NWOKORIE
       107 East Bayou Street
       P. O. Box 532
       Farmerville, LA 71241

       Affiant further states that, on the same day, immediately following the delivery of the

aforesaid papers, he had sent via federal express a copy of the notice of removal to the Clerk of

Court for the 3rd Judicial District Court for the Parish of Union, State of Louisiana, for filing in

the matter entitled "Stanley Jackson vs. Family Dollar Stores of Louisiana, Inc. and Sedgwick

Insurance Company," bearing Docket Number 48,208.


                                                -7-
                                                                                            1698158.1
Case 3:19-cv-00388-TAD-KDM Document 1 Filed 03/28/19 Page 8 of 9 PageID #: 8




                                                         ~          _            -                 ,
                                                       Druit G. Gremillion


      SWORN TO AND SUBSCRIBED before me, Notary Public, this 28th day of March,

2019, Baton Rouge, Louisiana.



                                Ala- ~,~ JvJ•    -t.~ne~~
                                       NOTARY PUBLIC

                        Notary Name Printed:                                          LISA G. MINCHEW
                                                                             R            Notary Public
                                                                                        State of Louisiana
                        Notary ID No.:                                               East Baton Rouge Parish
                                                                                        Notary ID N 145051
                                                                                     My Commission is for Life
                        My Commission Expires:




                                                 -8-
                                                                                                   1698158.1
Case 3:19-cv-00388-TAD-KDM Document 1 Filed 03/28/19 Page 9 of 9 PageID #: 9




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA

STANLEY JACKSON                                   * CIVIL DOCKET NO:

V.                                                * JUDGE:

FAMILY DOLLAR STORES OF
LOUISIANA,INC.                                    * MAG.JUDGE:

                            NOTICE TO ADVERSE PARTY

To:    Stanley Jackson
       Through his attorney ofrecord:
       Brian G. Smith
       SMITH & NWOKORIE
       107 East Bayou Street
       P. O. Box 532
       Farmerville, LA 71241

       YOU ARE HEREBY NOTIFIED that the Defendant, Family Dollar Stores of

Louisiana, Inc., has filed the attached Notice of Removal, along with other attached documents,

with the Clerk of Court for the United States District Court, Western District of Louisiana, and a

copy of said Notice of Removal has also been filed with the Clerk of Court for the 3rd Judicial

District Court, Parish of Union, State of Louisiana.

                                             RESPECTFULLY SUBMITTED,

                                             BREAZEALE,SACHSE &WILSON,L.L.P.
                                             One American Place, 23rd Floor
                                             Post Office Box 3197
                                             Baton Rouge, Louisiana 70821-3197
                                             Telephone: 225-387-4000
                                             Fax: 225-381-8029

                                             /s/ Druit G. Gremillion
                                             Druit G. Gremillion, Jr., La. Bar Roll No. 33867
                                             Kelsey A. Clark, La. Bar Roll No. 36413
                                             Counselfor Family Dollar Stores ofLouisiana, Inc.




                                                -9-
                                                                                           1698158.1
